In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Markey, J.), dated February 24, 2010, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs contend that the defendants’ negligent placement of a “parking delineator” created a tripping hazard. The defendants failed to establish a prima facie case that they did not create the condition, or that the condition was, open and obvious and not inherently dangerous (see Manicone v City of New York, 75 AD3d 535, 537 [2010]; Shah v Mercy Med. Ctr., 71 AD3d 1120 [2010]).
The defendants’ remaining contentions are without merit (see Espinal v Melville Snow Contrs., 98 NY2d 136, 141-142 [2002]; Manicone v City of New York, 75 AD3d at 537; Cooper v American Carpet & Restoration Servs., Inc., 69 AD3d 552, 554 [2010]).
Accordingly, since the defendants failed to establish their primá facie entitlement to judgment as a matter of law, we need not examine the sufficiency of the plaintiffs’ opposition papers, and the defendants’ motion for summary judgment dismissing the complaint was properly denied. Rivera, J.P., Leventhal, Sgroi and Miller, JJ., concur.